Per Curiam. The appellant, Homer Lloyd Moore, through his attorney, has again filed what amounts to a motion for a rule on the clerk. In a per curiam opinion issued January 21,1980, we denied Moore a similar motion. This time, his attorney, Vincent E. Skillman Jr., has attached an affidavit stating that the record was tendered late because of a computation error which was his, that is, Skillman’s. Before, Skillman had said the error was just made due to the fault of no one. We pointed out that this was not good cause to grant a belated appeal according to our rule. We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause and pursuant to our per curiam opinion, In Re: Belated Appeals in Criminal Cases, dated February 5, 1979, grant the motion. A copy of this opinion will be forwarded to the Committee on Professional Conduct as is our practice.